DETAILED ACTION
This detailed action is in response to the application filed on December 8, 2020, and any subsequent filings. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in the second to last line a definite article must appear before "apparatus" to render the claim grammatically correct.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"apparatus for" in Claims 1-8 and 13;
"device for" in Claims 4, 6, 7, 13, and 14;
"container for" in Claim 5; and,
"apparatuses for" in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for chlorine, dioxygen, ozone, hydrogen peroxide, hypochlorite, and chlorine dioxide (Spec., Paragraph 18 ("Pr")), does not reasonably provide enablement for all possible oxidants as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention. As to the breadth of the claims, the claims encompass all possible oxidants. As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all possible oxidants. As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement. As to the existence of working examples, no working examples are disclosed for all possible oxidants weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to utilize all possible oxidants.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system for disinfecting water in the preamble yet nothing in the claim recites disinfecting water.
Claims 1 and 8 each recite an injection well within a body of water yet does not explain how an injection well may be formed within a body of water rather than under a body of water.
Claim 1, line 4, recites addition of an oxidant to water yet does not recite whether the oxidant is added to water that is treated or the body of water.
Claims 1 and 8 each recite an apparatus positioned downstream yet nothing in the claims indicates any movement of water.
Claim 1 recites an apparatus connected to a source of water yet does not recite whether the connection occurs with water to be treated or the body of water.
Claims 3 and 10 each recite chlorine in a semisolid state yet the claims and specification do not provide any definition or examples of semisolid chlorine.
Claim 6 recites the limitation "untreated water" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "untreated water" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a method for disinfecting water in the preamble yet nothing in the claim recites a step that disinfects water.
Claim 8 recites increasing the specific gravity of the biological material yet the specification recites the specific gravity increase results from decomposing the biological material (Spec., Pr20,49) which would then mean the biological material no longer exists.
Claim 8 recites gravitationally precipitating the biological material by gravitational precipitation yet does not recites the acts that perform this function rendering the claim indefinite.
Claim 12 recites liquid chlorine yet Claim 10 from which the claim depends recites solid chlorine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pinchin, International Publication No. WO 2007/073198 A1 ("Pinchin").
Applicants claim is directed towards a device and a method.
Regarding Claims 1-7, Pinchin discloses a system for disinfecting and removing biological material from water for subsequent injection into an injection well within a body of water, the system comprising an apparatus for addition of an oxidant to the water (Fig. 1, item 16, Abstract, Page 22 / Paragraph 5 ("Pg/Pr")); and an apparatus for gravitational precipitation of the biological material from the water (Fig. 1, item 30, Pg23/Pr3 (note addition of claimed oxidant precipitates biological material); see also 112(b) analysis), wherein the apparatus for gravitational precipitation of the biological material is positioned downstream relative to the apparatus for addition of the oxidant (Fig. 1, items 16, 25 30, Pg23/Pr2), and wherein the apparatus for addition of the oxidant is connected to the apparatus for gravitational precipitation of biological material (Fig. 1, items 16, 30), and the source of the water (Fig. 1, item 22, Pg3/Pr2), and the apparatus for gravitational precipitation of biological material is connected to apparatus for addition of the oxidant (Fig. 1, item 25) and to the injection well within a body of water (Fig. 1, items 4, 14, Pg22/Pr4).
Regarding Claims 8-14, Pinchin discloses a method of disinfecting and removing biological material from untreated water to be injected into an injection well located within a body of water (Fig. 1, Abstract), the method comprising adding an oxidant to the untreated water comprising said biological material, and forming a biological material with an increased specific gravity, wherein said oxidant is added by a first apparatus (Fig. 1, item 16, Abstract, Pg22/Pr5, Pg23/Pr3 (note addition of claimed oxidant precipitates biological material); see also 112(b) analysis); gravitationally precipitating the biological material with an increased specific gravity by gravitational precipitation from said water by a second apparatus, and forming clean water (Fig. 1, item 30, Pg23/Pr3); wherein the second apparatus for gravitational precipitation of the biological material is positioned downstream relative to the first apparatus for addition of the oxidant (Fig. 1, items 16, 25 30, Pg23/Pr2); and injecting said clean water into an injection well located within the body of water (Fig. 1, items 4, 14, Pg22/Pr4, Pg24/Pr1).
Additional Disclosures Included: Claims 2, 9: wherein the at least one apparatus for the addition of an oxidant is an apparatus for the addition of chlorine (Fig. 1, item 16, Pg12/Pr4 (note co-production of chlorine by electrolytic cell)). Claims 3, 10: wherein the at least one apparatus for the addition of chlorine to the water includes a container comprising chlorine in a solid or semisolid state (Pg4/Pr3, Pg15/Pr4). Claims 4, 11: wherein the at least one apparatus for the addition of chlorine includes a device for the electrolytic production of chlorine (Fig. 1, item 16, Pg12/Pr4, Pg22/Pr5 (note co-production of chlorine by electrolytic cell)). Claims 5, 12: wherein the at least one apparatus for the addition of chlorine comprises a container for the addition of chlorine from a liquid state (Fig. 1, item 16, Pg3/Pr5-Pg4/Pr1). Claims 6, 13: wherein the system further comprises a device for the electrolytic production of free hydroxyl radicals (Fig. 1, item 20, Pg23/Pr1), wherein the device is connected in terms of fluid, to the apparatus for the gravitational precipitation of particles and the apparatus for the addition of chlorine to the source of untreated water and to the injection well (Fig. 1). Claims 7, 14: wherein the system further comprises a device for the production of mixed oxidants (Fig. 1, item 20, Pg12/Pr4 Pg23/Pr1 (note co-production of chlorine by electrolytic cell)), wherein the device for the production of mixed oxidants is connected, in terms of fluid, to the apparatus for the gravitational precipitation of particles and to the apparatus for the addition of chlorine, to the source of untreated water and to the injection well (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779